                                 TROY LAW, PLLC
                               ATTORNEYS /COUNSELORS AT LAW
                         Tel: 718 762 1324 troylawpllc.com Fax: 718 762 1342
                                                                                                      2/27/2020
                       41-25 Kissena Blvd., Suite 103, Flushing, New York 11355

                                                                       February 25, 2020
 VIA ECF
Hon. Barbara Moses, U.S.M.J.
United States Courthouse
Southern District of New York
500 Pearl Street
New York, NY 10007-1312
      RE: Letter Motion to Compel for Payment for Publication Ordered by the Judge
                    18-cv-11905 YUAN et al. v. & HAIR LOUNGE INC., et al.
Dear Hon. Moses,

        Plaintiffs submit this proposed judgment for the court to be so-ordered to publish an
abbreviated version of the Notice, as a quarter page ad in the A Section in the Northeast Region-NY
Metropolitan edition of World Journal on one weekend day and one weekend day on or before
February 11, 2019. See Dkt. No. 86 dated January 14, 2020.
        On January 23, 2020, after complying with the Judge’s order and publishing in World Journal
on one weekend day and one weekday day, Plaintiffs promptly sent to Defendants the invoice in the
amount of $1,500 from World Journal and requested reimbursement. See Exhibit 1.
        On January 23, Defendants replied that they would not reimburse the money alleging that we
did not comply with the order, because the two charges of $750 reflect a cheaper weekday rate. We
already explained that the cheaper cost is but a courtesy because World Journal charges the regular
rate, but as publication was done on a Wednesday and Sunday it complies with the Court order.
       On January 27, 2020, Plaintiffs sent a remainder email to Defendants’ counsel again
requesting reimbursement for the publication costs. Due to Defendants’ rejection to pay the
publication cost, Plaintiffs have no choice but to seek court intervention in this matter
For the foregoing reasons, Plaintiffs respectfully submit the proposed judgment attached to this letter
as Exhibit 2. and, Plaintiffs respectfully request this Court to approve the proposed judgement against
Defendants.
        We thank the Court for its time and attention in this matter.
                                                        Respectfully submitted,
                                                        TROY LAW, PLLC
                                                        /s/ John Troy
                          Application DENIED without prejudice. Plaintiffs cite no authority, and the the Court is
                          aware of none, permitting it to enter an interlocutory money judgment based on unsworn
                          allegations, contained in a letter from counsel, that defendants have not yet reimbursed
                          plaintiff's costs in connection with the publication of a collective action notice. See Fed.
JT/sm                     R. Civ. P. 54. If plaintiffs are unable to persuade defendants to comply with ¶ 4 of
                          my Order dated January 14, 2020 (Dkt. No. 86), they may file a properly supported
                          motion pursuant to Fed. R. Civ. P. 16(f) or any other applicable rule or statute.
cc: via ECF
                          Defendants are advised that Rule 16(f) permits this Court to award sanctions
    all counsel of record for failure to obey a pretrial order issued by this Court, including a monetary fine
                          and/or the attorneys' fees and costs incurred by plaintiffs because of the
                          noncompliance. SO ORDERED.

                            _______________________________________
                            Barbara Moses, U.S.M.J.
                            February 27, 2020
